DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 5-10 and 12-15 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. The applicant first argues that the prior art fails to teach or suggest the combination of claim steps in claims 1 and 5. However, the Examiner disagrees and notes that Zhou teaches subdividing computer generated slices of the product into discrete regions/subsets of regions as claimed in claims 1 and 5 (see Figure 14 as an Example of 4 discrete regions and the Conclusion). Furthermore, Das teaches producing images of regions (column 3, lines 13-21), sending images to a SLM (column 3, lines 13-21), sending images to produce a finished slice and .
The applicant argues that the prior art fails to teach or suggest the elevator system. However, the Examiner maintains that Das teaches these features as Das also teaches providing an elevator system and using said elevator system to lower said build plane with said first regions image into the curable bath to produce a first finished slice of the product and then lowering the additional regions images to provide further finished slices that overlap (column 12, lines 4-24).
The applicant argues that the prior art fails to teach resin with dispersed ceramic particles. However, the Examiner disagrees and notes that Das teaches scanning the beam delivery system to a curable resin with dispersed ceramic particles producing a product having resin with dispersed ceramic particles and further comprising the step of removing the resin from said product by thermal decomposition producing a ceramic product (column 3, lines 51-58 and column 16, lines 51-60).
The applicant next argues that there is no reasonable expectation of success and that the Das and Zhou systems are incompatible. However, the Examiner disagrees and notes that Zhou is simply being relied upon for its teachings of subdividing the desired illumination area, and not for how the areas are illuminated.  Furthermore, even if both Das and Zhou’s translation systems were being relied upon, the Examiner notes that systems that incorporate both movable build surfaces and illumination systems are known in the art.  Therefore, the Examiner maintains that there would be a reasonable expectation of success in making the modification as outlined below.

Finally, the applicant provides secondary consideration; however, it is impossible to determine from applicant’s arguments how the printing system that was given the award correlates with the process as claimed.  Therefore, it is not possible to give any weight to the secondary considerations argued by applicants.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Each use of “competed” in the claims should be changed to “completed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 5-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Pat. No. 8636496) in view of Zhou et al. ("Additive manufacturing based on optimized mask video projection for improved accuracy and resolution").

I.	Regarding claims 1, 5-10 and 14, Das teaches a process comprising: creating a 3d computer aided design model of the product (column 2, lines 46-52); generating a multiplicity of 2d computer generated slices including a first slice, second slice and additional slices (column 2, lines 52-56); producing images of the slices and sequentially sending the images to a curable resin to complete the product (column 3, lines 13-21), providing an addressable spatial light modulator (column 3, lines 13-21) and sending the images to a spatial light modulator (column 3, lines 13-21); illuminating the regions to produce region images (column 3, lines 13-41); provide an optical system comprising beam directing optics (steering/directing mirrors) and using the optical system to send the region images to the light modulator (element 200, Figure 3B and column 3, lines 13-41); and using the delivery system comprising beam steering systems to project and scan the region images to a build plane in a curable resin bath (column 3, lines 13-41 and Figure 3A).  Das additionally teaches scanning the beam delivery system to a curable resin with dispersed ceramic particles producing a product having resin with dispersed ceramic particles and further comprising the step of removing the resin from said product by thermal decomposition producing a ceramic product (column 3, lines 51-58 and column 16, lines 51-60).  Das teaches repeating the steps to provide additional slices (column 12, lines 4-24).  Das also 
	However, Zhou teaches subdividing computer generated slices of the product into discrete regions/subsets of regions as claimed in claims 1 and 5 (see Figure 14 as an Example of 4 discrete regions and the Conclusion) in a process for creating a 3d product through lithography.  Zhou further teaches overlapping the images (see Figure 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das' process by subdividing the product as claimed.  One would have been motivated to make this modification as Zhou teaches that subdividing the product as claimed can provide an increase in accuracy and resolution (abstract).

II.	Regarding claim 12, Das in view of Zhou teach all the limitations of claim 5, and Das additionally teaches ganging large area projection micro stereolithography methods and systems to complete the product (column 9, lines 16-21).  Das in view of Zhou fail to explicitly teach a first, second and additional system ganged together where the large build areas of the systems overlap.  However, it would have been obvious to choose an appropriate number based on a desired size of product.  Additionally, it would be obvious to have the build areas overlap to ensure that the entire surface area is covered by the illumination systems to prevent defects in the final product.  Furthermore, the mere duplication of parts is prima facie obvious.

2.	Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Zhou and Huang (U.S. PGPUB No. 2003/0173713).

I.	Regarding claim 13, Das in view of Zhou teach all the limitations of claim 13 (as outlined above for the rejection of claim 5), including scanning the images to a curable resin comprising dispersed ceramic particles and further comprising removing the resin from the product by thermal decomposition (see above), except for teaching the resin having dispersed therein metal particles as well to thereby produce a metal and ceramic product after thermal decomposition of the resin.  
	However, Huang teaches forming a 3d product by a lithographic process (abstract), wherein both metal and ceramic particles are dispersed in the resin (0032), which would ultimately provide a metal and ceramic product after decomposition of the resin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das in view of Zhou's process by additionally including dispersed metal particles.  One would have been motivated to make this modification as Huang teaches that the addition of various particles, such as metals, can provide reinforcement to the final product as well as act to physically or chemically modify the product (0041).

II.	Regarding claim 15, Das in view of Zhou teach all the limitations of claim 15 (as outlined above in the rejections of claim 5), including scanning the images to a curable resin comprising dispersed ceramic particles and further comprising removing the resin from the product by thermal decomposition (see above).  Das in view of Zhou fail to teach the resin having dispersed 
	However, Huang teaches forming a 3d product by a lithographic process (abstract), wherein both metal and ceramic particles are dispersed in the resin (0032), which would ultimately provide a metal and ceramic product after decomposition of the resin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das in view of Zhou's process by additionally including dispersed metal particles.  One would have been motivated to make this modification as Huang teaches that the addition of various particles, such as metals, can provide reinforcement to the final product as well as act to physically or chemically modify the product (0041).

Conclusion
	Claims 1, 5-10 and 12-15 are pending.
	Claims 1, 5-10 and 12-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 19, 2021Primary Examiner, Art Unit 1796